Citation Nr: 1522809	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  00-07 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the cervical spine (cervical spine disability).   

2.  Entitlement to service connection for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1970 and from July 1971 to July 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2007.  A transcript of the hearing is in the Veteran's file. 

Regarding the claim for entitlement to service connection for a cervical spine disability, in May 2006, November 2007 and September 2009, the Board remanded the case for further development.  A review of the record reflects substantial compliance with all of the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In addition, in the September 2009 Board decision, the claim for service connection for PTSD was reopened and remanded for further evidentiary development.  Id. 

In his June 2007 Board hearing testimony, the Veteran testified about orthopedic knee problems.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ); consequently, the Board has no jurisdiction over the matter.  Therefore, the Board is referring this matter to the AOJ for appropriate action.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

The evidence of record shows that the Veteran's cervical spine disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters of June 2003, August 2008 and October 2009 satisfied the duty to notify provisions.  The claim was subsequently readjudicated, most recently in a June 2014 supplemental statement of the case.  

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination, were obtained in August 2008.

The Veteran was provided VA medical examinations in February 2014.  This examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  

Additionally, the Veteran presented testimony at a June 2007 videoconference Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  In the present case, the Veterans Law Judge who conducted the hearings identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claims currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has the Veteran identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service treatment records (STRs) show that the Veteran was treated for back pain in January 1970.  STRs also indicate that on his report of medical history for separation dated April 1974 he noted recurrent back pain.

An April 2001 VA treatment note shows that the Veteran had a moderate degree of bilateral neural foraminal stenosis and mild AP canal and disk bulging in the cervical spine.  A July 2001 VA Physiatry Consult note reveals that the Veteran had full neck range of motion for lateral flexion, rotation and extension.  A February 2002 VA treatment note reflects that the Veteran complained of pain in his neck and back.  A February 2003 VA treatment report shows results from x-rays which showed degenerative disc disease at the L4-L5 and L5-S1.  

At his June 2007 videoconference Board hearing, the Veteran stated the he injured his neck when the helicopter he was in crashed while in service.  He noted complaints of back and neck pain after service.  

The Veteran was afforded a VA back examination in February 2014.  He reported being in a helicopter crash while in service.  It was noted that the Veteran took pain medication and used acupuncture to relieve pain.  

A review of x-rays from March 2012 showed possible mild impression of exiting nerve root and mild central canal stenosis.  The Veteran was diagnosed with degenerative arthritis of the spine.

The Veteran was afforded a VA neck examination the same day.  X-rays dated in November 2012 showed mild multilevel degenerative changes.  

The examiner noted that the Veteran did not report a neck or back condition in service and he did not seek medical treatment until 2000.  The examiner explained that there was no medical, clinical or radiographic evidence of remote trauma that would account for the current pathology.  The examiner stated that the current diagnoses of the neck and back conditions were not beyond the expectation of the natural progression of aging for these conditions.  She opined that the current diagnosis of neck and back arthritis would not have been caused by, the result of or related to, the Veteran's period of active duty. 

After a review of the record, the Board finds that the preponderance of the evidence is against the claim for service connection for a cervical spine disability.  The Veteran was treated for back pain while in service, and is currently diagnosed with degenerative arthritis of the spine.  However, there is no medical opinion linking the Veteran's spine disability to service.  The only medical opinion of record addressing the relationship between the current condition and service is that of the VA examiner, and such opinion is against the claim.  

In this regard, the Board finds the opinion of the February 2014 VA examiner to be most probative.  The opinion was provided based upon comprehensive review of the claims file and examination of the Veteran, and provided an adequate rationale that considered the Veteran's in-service treatment and the Veteran's self-reported history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Further, there is no competent and probative opinion to the contrary.  

To the extent that the Veteran himself believes that his current disability is connected to the in-service incident, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion as to the etiology of spine disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, spine disorders require medical testing to diagnose and can arise from many different causes, thereby requiring medical expertise to determine the etiology.  Accordingly, his opinion as to the diagnosis or etiology of a cervical spine disability is not competent medical evidence.  Moreover, the Veteran was not shown to have arthritis in service or within a year following discharge from service.  Thus, whether the symptoms the Veteran experienced in service or following service are in any way related to his current back disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Board finds the opinion of the 2014 VA examiner to be significantly more probative than the Veteran's lay assertions.  

As such, the Board finds that the preponderance of the evidence is against the claim, and the claim of entitlement to service connection for a cervical spine must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine disability is denied. 


REMAND

While delay is regrettable, the Board finds that additional development is needed for the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in order to afford the Veteran every consideration in the adjudication of his claim.

VA treatment records dated from 1994 continuing into 2012 show treatment for PTSD, depression and substance abuse.  

The Veteran was afforded a VA PTSD examination in December 1996.  The examiner noted that the overall clinical impression appeared to be one of a posttraumatic stress disorder that was severe.  

SSA records show that the Veteran was receiving benefits for PTSD, depression and an anxiety related disorder.  

The Veteran was afforded a VA mental disorders examination in February 2014.  The Veteran was diagnosed with unspecified depressive disorder and histrionic personality disorder.  Upon examination, the examiner stated that the Veteran's self -report across the measures was generally inconsistent with his overall presentation at the examination which suggested possible symptom over reporting across measures.  

The examiner concluded that although the Veteran's reported symptoms were consistent with a diagnosis of unspecified depressive disorder, the Veteran had a history of over-reporting mood symptoms and symptom fabrication which was confirmed by performance on objective testing as well as significant inconsistencies and misrepresentations in his self-reports.  The examiner noted that examination of the Veteran's various evaluations and self-reported symptoms provided no legitimate basis for any clear diagnosis other than Histrionic Personality Disorder, which was clearly not related to, caused by, nor aggravated by his prior military service.  The examiner summarized by stating that the evidence indicated that the Veteran did not meet the diagnostic criteria for PTSD nor any psychiatric diagnosis related to or caused by his military service.  The examiner explained that this conclusion was supported by the Veteran's elevated self-report across symptoms measured by examination.

Although it is clear that at the time of the February 2014 VA examination, the VA examiner found that the Veteran did not meet the diagnostic criteria for a psychiatric diagnosis other than a personality disorder, what is unclear is whether the examiner meant that the Veteran had never met the diagnostic criteria for any psychiatric disability other than a personality disorder at any time during the course of the appeal (from 2002 to present).  This is important because the Veteran has other psychiatric diagnoses of record during the course of the appeal, and entitlement to service connection can be established if the Veteran has a disability at any point during the course of the appeal, even if such disability subsequently resolves.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, the Board finds that the examination report should be returned to the 2014 VA examiner for a clarifying opinion.

Further, if a diagnosis of PTSD is confirmed at any point during the appeal (even if currently resolved) additional attempts at verification of the Veteran's claimed stressors will be required.  

In an April 2013 report, the U.S. Army and Joint Service Records Research Center (JSRRC) noted that they were unable to document the Veteran's claimed stressors involving a soldier with the last name of "Green".  In addition, it was noted that the Veteran's claimed helicopter accident was not documented.  However, the JSRRC response also noted that a Morning Report search "may need to be conducted."  The record does not reflect that such search was conducted.

Additionally, the November 2013 correspondence from the United States Crime Records Center (USCRC) is unclear as to its significance.  First of all, a stamp that reads "No Records" is located next to the portion of the letter that described the Veteran's claimed stressor regarding that a solider had passed away in an automobile accident.  It is unclear who stamped this document.  Even assuming the stamp is the USCRC's response to the AOJ's request, there is no stamp near the portion of the letter describing the Veteran's alleged helicopter crash.  Therefore, further clarification is needed regarding whether this letter with the stamp is the USCRC's response to the RO's request and, if so, whether the USCRC's response means that no records were found as to either described stressor, or just regarding the stressor involving the soldier who passed away in a motor vehicle accident.

Accordingly, the case is REMANDED for the following action:

1.  Return the claim file to the examiner who rendered the February 2014 VA medical opinion, or, if he is unavailable, an appropriate mental health professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  Arrange for another examination of the Veteran only if deemed necessary by the examiner.

The examiner is to determine whether it is at least as likely as not (a degree of probability of 50 percent or higher) the Veteran met the criteria for a diagnosis of an acquired psychiatric disability, to include PTSD and depression, AT ANY TIME during the course of his appeal (from 2002 to present), even if such disability subsequently resolved.  

Second, for each diagnosis met at any time during the pendency of the appeal, the examiner is to determine whether or not the diagnosed psychiatric disability, to include PTSD and depression, is at least as likely as not (a degree of probability of 50 percent or higher) etiologically related to the Veteran's active duty service (to include his described stressors.

If PTSD is confirmed at any point during the course of the appeal, the examiner is to identify the stressors upon which the diagnosis of PTSD was made.

A complete rationale must be provided for all opinions.  If any opinion cannot be provided without resort to speculation, the examiner must so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation. 

2.  IF AND ONLY IF it is determined that the Veteran met the criteria for PTSD at some point during the pendency of the claim, the AOJ should contact the appropriate department, agency, or official to request a search of "Morning Reports" to attempt to verify the Veteran's alleged stressors upon which the diagnosis of PTSD was based, as indicated in the April 2013 JSRRC response of record.

3.  IF AND ONLY IF it is determined that the Veteran met the criteria for a diagnosis of PTSD at some point during the pendency of the claim, the AOJ must provide clarification regarding the USCRC's response to the request for verification of the Veteran's stressors.  First of all, the AOJ must indicate whether the letter on file with the stamp "No Records" is a copy of the USCRC's response to the AOJ's request regarding verification of the Veteran's stressors.  If so, the AOJ must provide clarification on whether the "No Records" stamp indicates the USCRC was unable to document only the first described incident (since the stamp is located only on this portion of the letter) or if the "No Records" stamp indicates that the USCRC was unable to find records documenting either stressor described in the original request.  

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


